Citation Nr: 0208340	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hepatitis C with early 
cirrhosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from December 1971 to November 
1979.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that determined that a claim 
of entitlement to service connection for hepatitis C with 
early cirrhosis was not well grounded.  The rating decision 
also denied another claim, which was not appealed.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for service connection for hepatitis C with early 
cirrhosis. 

The veteran has not requested a hearing.

In an August 2000 decision, the Board determined that the 
claim of entitlement to service connection for hepatitis C 
with early cirrhosis was well grounded and remanded that 
claim to the RO for additional development.  


FINDING OF FACT

It is at least as likely as not that hepatitis C is related 
to one or more in-service events.  


CONCLUSION OF LAW

Hepatitis C was incurred during active service.  38 U.S.C.A. 
§ 1110, 1111, 5107 (West 1991 & Supp 2001); 38 C.F.R. § 3.303 
(2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A July 1973 service medical record (SMR) reflects possible 
hepatitis.  The report notes that the veteran had a jaundiced 
appearance, felt tired, and had recently been exposed to 
other servicemen who had apparently tested positive for 
hepatitis.  The veteran was treated with gamma globulin.  
Subsequently, in May 1976, he lacerated his right hand in an 
altercation with others, and it was thought this was a human 
bite wound.  His October 1979 separation examination report 
notes that he had acquired a tattoo.  No further mention of 
hepatitis was made in the veteran's SMRs subsequent to July 
1973.

A May 1998 biopsy report from St. Joseph's Hospital notes a 
diagnosis of hepatitis C and bridging fibrosis with 
cirrhosis, activity Grade 2, Stage 3 to 4.

In April 1999, James Alexander, M.D., noted that the 
laboratory evidence of hepatitis C was shown in March 1997 
and estimated that "his infection is of greater than 10 years 
duration."

In May 1999, the veteran submitted his substantive appeal.  
In that appeal, he argued that before 1990 there was no test 
to diagnose hepatitis C.  He also informed VA that medical 
science shows that hepatitis C might lie dormant for 20 or 
more years following infection.  He asked that VA resolve all 
reasonable doubt on the matter in his favor.  

In October 1999, A VA staff physician submitted a medical 
opinion indicating that if the veteran actually had hepatitis 
in May 1973, it was more likely of the hepatitis A variety.  
The physician noted that in 1973 the veteran had been exposed 
to other servicemen who had hepatitis and that as a 
precaution he was given gamma globulin injections at that 
time; however, he received no further treatment, follow-up, 
hospitalization, or diagnostic testing.  In 1976, he 
lacerated his hand.  His discharge examination report 
revealed that he had acquired a tattoo.  The physician also 
agreed with private medical reports that the veteran's 
hepatitis C symptoms dated back to March 1997 and were 
"probably of greater than 10 years duration."  The physician 
felt that without more information, a more specific opinion 
concerning the date of hepatitis C infection could not be 
given; however the physician did conclude by opining that the 
present cirrhosis was not the result of the 1973 event.  

In a November 1999 statement of the case, the RO found the 
positive evidence to be too speculative to provide a basis 
for a grant.  

In August 2000, the Board remanded the case to the RO for a 
search for any record of serologic tests for hepatitis A or B 
that might have been conducted during the diagnosis and early 
treatment of hepatitis C.  The Board also requested a medical 
opinion addressing the likelihood that hepatitis C stemmed 
from active service.  

In June 2001, the RO sent a development letter to the veteran 
that notified him of VA's duty to assist under the Veterans 
Claims Assistance Act of 2000 (VCAA), which is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The VCAA essentially eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires that VA 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. 

The RO subsequently received additional VA outpatient 
treatment reports.  A report dated April 12, 2001 notes that 
the veteran had a negative hepatitis B status and a "not 
known" hepatitis A status.  

In August 2001, the VA staff physician who provided the 
October 1999 opinion provided a memorandum opinion, as 
requested by the Board's remand.  The physician noted that 
the veteran had numerous opportunities to develop hepatitis C 
during active service, including all those that were 
mentioned in previous memos and in subsequent drug behavior.  
The physician stated that "it is not possible to determine 
which one, if any, of his service events or subsequent [to] 
service events caused him to be exposed and infected."  The 
physician concluded that it is at least as likely as not that 
the causative factor was any event mentioned in the previous 
memo.  

The RO issued a supplemental statement of the case (SSOC) in 
February 2002.  The SSOC notes that the evidence did not 
establish a clear and positive relationship between possible 
exposure to hepatitis in service and the current hepatitis.  

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
and that VA's duty to assist the veteran has been fulfilled.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991).

Service connection may be granted for disability or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  A rebuttable 
presumption of service connection is available for chronic 
disease, such as cirrhosis of the liver-even when there is 
no record of the condition in service-if manifested to a 
compensable degree within one year after service.  The 
presumption of service connection is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, it was many years after active service (March 
1997) that the veteran's current disorder, hepatitis C with 
early cirrhosis was discovered.  There is no medical 
indication that the condition was present during the 
veteran's active service; however, the Board will bear in 
mind, along with the medical evidence in this case, that the 
veteran has argued that hepatitis C was not yet known in the 
1970s when he was in active service. 

The Court has held that a disability benefits claim must be 
resolved in the veteran's favor unless the Board concludes 
that fair preponderance of the evidence weighs against the 
claim.  Misstatements of the correct standard of proof 
constitute serious errors.  Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  In the recent SSOC, the RO denied the claim on 
the basis that the evidence did not establish a "clear and 
positive relationship" between possible exposure to 
hepatitis and the current hepatitis.  The Board is not aware 
of any VA benefits regulation that requires that the veteran 
demonstrate a clear and positive relationship between 
hepatitis C and active service, and thus rejects that 
standard.  The Court has held, rather, that the veteran need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail on his 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, (1991).  See 
also 38 U.S.C.A. § 5107(b) (West 1991); § 5107(b) (West Supp 
2001).  In Gilbert, the Court stressed that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Gilbert, at 54.

A medical expert in this case found that it was probable that 
the veteran's hepatitis C began more than 10 years prior to 
March 1997.  That physician further opined that "it is at 
least as likely as not" that any of the events listed in an 
October 1999 memorandum was the cause of the veteran's 
hepatitis C.  The Board notes that the October 1999 
memorandum mentioned four events: (1) the veteran's exposure 
in 1973 to other servicemen with known hepatitis infection; 
(2) receiving gamma globulin because of that exposure; (3) a 
right hand laceration in 1976; and, (4) a tattoo acquired 
prior to his separation examination.  In the October 1999 
memorandum, the physician mentioned no other event, such as 
post-service drug usage.  Thus, the medical evidence in this 
case amounts to one competent medical opinion and conclusion 
that positively argues for service connection.  No evidence 
or medical opinion has been submitted that tends to refute 
this favorable medical evidence.  

The Court has held that the veteran is not required to prove 
his service connection claim by a preponderance of the 
evidence.  Rather, to deny the claim on it merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518 (1996).  In that case, the Court noted 
that the Board had denied a claim based on medical opinions 
that cited "not enough information to clarify definite 
etiology" and "no obvious etiology".  The Court found 
reversible error where the Board had required that the 
positive evidence outweigh the negative.  The Court stressed 
that "an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
'definite etiology' or 'obvious etiology' ". 

It appears that the medical expert in this case has ruled out 
(however inadvertently) post-service events as possible 
causative factors.  Even if it is not clear to the Board that 
all post service possible contributory factors had been ruled 
out, the Board would still be required to employ the benefit 
of the doubt.  Mattson v. Derwinski, 2 Vet. App. 643 (1992).  
In that case, the Board denied a claim, citing that "there 
are too many other factors of a possibly precipitating and/or 
contributory nature which have not been ruled out."  The 
Court rejected the Board's reasoning in that case, stating 
that requiring evidence to rule out other possibilities seeks 
to impose a burden on a VA claimant that is inconsistent with 
our holding that a claimant is to prevail unless "a fair 
preponderance of the evidence is against the claim."  Id, at 
646.  

After consideration of all the evidence, the Board finds that 
the evidence is at least in relative equipoise on the issue 
of service connection for hepatitis C.  Applying the benefit 
of the doubt doctrine, the Board will resolve the issue in 
favor of the veteran.  See 38 U.S.C.A. § 5107(b) (West 1991); 
§ 5107(b) (West Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The claim for service connection for 
hepatitis C with early cirrhosis is therefore granted.


ORDER

Service connection for hepatitis C with early cirrhosis is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

